Citation Nr: 1341560	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  11-23 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tumors of the back and neck, including as secondary to herbicide exposure (previously claimed as lumps on the neck).

2.  Entitlement to service connection for prostate cancer, including as secondary to herbicide exposure.

3.  Entitlement to service connection for chloracne, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and March 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The March 2010 rating decision declined to reopen a claim for service connection for tumors of the back and neck (previously claimed as lumps of the neck), and denied service connection for prostate cancer (including as secondary to herbicide exposure).  A notice of disagreement was received in May 2010.  A statement of the case (SOC) was issued in August 2011, and a substantive appeal was received in September 2011.  The March 2011 rating decision denied service connection for chloracne (including as secondary to herbicide exposure).  A notice of disagreement was received in May 2011.  An SOC was issued in August 2011, and a substantive appeal was received in September 2011.  The appellant testified at a video conference hearing in March 2012.  A transcript of that hearing is of record.  Additional evidence and waiver of RO review were received in March 2012.


FINDINGS OF FACT

1.  An October 1970 determination, to which the Veteran was duly notified, denied his claim of entitlement service connection for lumps on the neck; the Veteran did not appeal that determination and it became final.

2.  Evidence received since the October 1970 final determination, does not, by itself or when considered with previous evidence, relate to an unestablished fact necessary to substantiate the claim for service connection for tumors on the back and neck, or raise a reasonable possibility of substantiating the claim.

3.  The Veteran did not have service in the Republic of Vietnam.  He had service in Korea; he was not exposed to herbicides while on active duty in Korea; exposure to herbicides, including Agent Orange while on active duty cannot be presumed.

4.  Prostate cancer was not manifested during the Veteran's military service or for many years thereafter, nor is it otherwise related to the Veteran's active duty service, including as secondary to exposure to herbicides while stationed in Korea.  

5.  Chloracne was not manifested during the Veteran's military service or for many years thereafter, nor is it otherwise related to the Veteran's active duty service, including as secondary to exposure to herbicides while stationed in Korea.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the October 1970 final determination is not new and material, and the requirements to reopen the claim of entitlement to service connection for tumors of the back and neck, including as secondary to herbicide exposure (previously claimed as lumps on the neck), have not been met.  38 U.S.C.A. §§ 5108, 7105 (West. 2002); 38 C.F.R. § 3.156(a) (2013).

2.  Prostate cancer was not incurred in or aggravated by active service, nor may it be presumed to be incurred in or aggravated by such service, including as secondary to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

3.  Chloracne was not incurred in or aggravated by active service, nor may it be presumed to be incurred in or aggravated by such service, including as secondary to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2012). 

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of these claims prior to its initial adjudication.  Specifically, February 2010 and July 2010 letters explained the evidence necessary to substantiate each claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  In compliance with Dingess, 19 Vet. App. 473, the letters also informed him of disability rating and effective date criteria.  It is not alleged that the notices were less than adequate.

Further, the February 2010 letter informed the Veteran that new and material evidence was necessary to reopen his claim of entitlement to service connection for tumors on the neck and back.  He was informed of the basis for the prior denial and the meaning of the terms "new" and "material" was explained to him.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board therefore finds that the notice requirements of the VCAA have been met.

Duty to Assist

The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  All available pertinent records have been obtained, and the Veteran has not contended otherwise.  VA has assisted the Veteran in obtaining private medical evidence, obtained service department information concerning the Veteran's allegations of herbicide exposure during service in Korea.  The Veteran was afforded a VA Registry Examination.  However, with regard to the service connection issues being decided herein, the Board finds that VA medical examinations (with nexus opinion) are not required in order to make a final adjudication with regard to the service connection claims on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) provides that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The Board finds that the standards set forth in McLendon are not met with regard to the issues on appeal in this case.  There is no credible evidence of an event, injury, or disease during service or within a presumptive period to satisfy the second McLendon requirement.  As discussed below, the evidence in this case establishes that the Veteran is not shown to have been exposed to pertinent herbicide agents during service, and he is not shown to have had any pertinent manifestations of any claimed disability during service or for many years.  Furthermore, with respect to the claim to reopen, a VA examination is not warranted as the Board has found that new and material evidence has not been presented to reopen the claim.  38 C.F.R. § 3.159(c)(4).  As such, VA examinations are not necessary.

The Veteran was afforded a videoconference hearing in March 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing must (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At that hearing, the undersigned explained the issues and the Veteran's representative presented contentions with reference to the necessary elements to establish entitlement to service connection, including as due to exposure to herbicide; actual knowledge of the elements of the issues on appeal were demonstrated (and has been repeatedly demonstrated since that time).  In addition, nothing at the hearing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's new and material claim.

The Board finds that if any error occurred in failure to suggest the submission of evidence that may have been overlooked, such error was harmless.  The Veteran, with the assistance of his representative, is clearly aware of the necessary elements to establish the entitlement sought, and clearly aware of and engaged in addressing the state of the evidence of the record.  Thus, the Board finds that any error with regard to the notice and assistance contemplated in Bryant was harmless error; delaying this case further to send the Veteran a letter suggesting that he may submit evidence addressing the elements of his claims would be "an idle and useless formality." NLRB v. Wyman-Gordon Co ., 394 U.S. 759, 766 n. 6 (1969).  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all evidence in the claims file and in Virtual VA, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

New and Material Evidence Claim

The Board must address the issue of whether new and material evidence has been received since the last final denial because this determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). 

New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Evidence of record at the time of the October 1970 disallowance included service treatment records (which are silent as to any lumps or cysts on the back or neck), a November 1968 discharge examination report (showing no abnormalities, including of the skin, on clinical evaluation), and a May 1970 post-service VA hospital report showing treatment for an abscess on the posterior neck.  Also of record, at the time of the October 1970 disallowance was an August 1970 VA examination report, which noted the Veteran was hospitalized three days in May 1970 because of an infected furuncle, located on the left posterior neck or hairline, which was incised and drained.  There was another [furuncle] on the right posterior neck at that time, but nothing was done for it.  The examiner noted [a furuncle] on the right anterior surface of the neck, which had been present for a couple of days.  Examination of the skin was not completed at that time.  The Veteran was scheduled to return to complete the examination, but failed to do so.  His claim was denied based on a lack of evidence showing that the lumps on the neck were related to military service.  The Veteran did not appeal the October 1970 denial, nor was new and material evidence received within one year.  Accordingly, the decision became final.

Evidence submitted subsequent to the October 1970 disallowance includes a May 1991 VA outpatient report, which shows the Veteran was referred for an evaluation of a mass under his left lower jaw.  The assessment was subcutaneously located cyst.  It was noted that he would be admitted to the hospital in May 1991 for excision of the cyst.  In November 2009 the Veteran filed a claim to reopen the previously denied claim for lumps on the neck.  The November 2009 claim was described as service connection for tumors on the neck and back to include as secondary to exposure to herbicides.  In support of the claim, the Veteran submitted an April 2010 private treatment record showing he was seen for an evaluation of cysts and blackheads (noted to have been chronic for years), localized to his back.  The Veteran reported that he believed the cysts were caused by exposure to Agent Orange while serving in the military.  The assessments were acne vulgaris-grade I/comedonal and sebaceous cyst.  At his March 2012 video conference hearing, the Veteran testified that he was exposed to Agent Orange while serving in Korea; and that shortly after his discharge from service he noticed (in the 1970's) big bumps on his neck and back and he went to a VA hospital to have them cut out.  

Essentially, the evidence submitted since the final October 1970 merely confirms the continued presence of tumors/lumps on the neck and back.  While the evidence is considered new, it does not reasonably substantiate the Veteran's claim because there is no showing that such tumors on the neck and back are related to military service.  Even though the Veteran has raised an alternative theory of entitlement, i.e. herbicide exposure, the probative evidence (as discuss below in claims for service connection) does not show he was exposed to herbicides during service.  
The Board would additionally note there is no evidence of record that supports that lumps on the neck, now claimed as tumors of the back and neck, resulted from an incident of active military service, including herbicide exposure. 

In sum, any "new" evidence does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  Therefore, the Board is unable to find that new and material evidence has been received to reopen the Veteran's claim of entitlement for service connection for tumors of the back and neck. 

Service Connection Claims

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, "except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda..." shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include, in pertinent part,  chloracne or other acneform disease consistent with chloracne, and prostate cancer.  See 38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996); see Notice, 68 Fed. Reg. 27,630 -41 (May 20, 2003). 

However, if exposure to Agent Orange or other herbicide agent(s) during active service at any location were to be established by the evidence, then the presumptions as to service connection of the listed diseases could be invoked.  See 38 C.F.R. § 3.307(a)(6)(ii); see also Haas v. Peake, 129 S. Ct. 1002 (2009).  (Providing that, even where a Veteran did not serve upon the landmass of Vietnam, he is always "free to pursue his claim that he was actually exposed to herbicides while" in service.) 

The United States Department of Defense (DOD) has confirmed that Agent Orange was used from April 1968 through July 1969 in Korea along the DMZ [demilitarized zone].  Both the 2nd and 7th Infantry Divisions, United States Army, had elements in the affected area at the time Agent Orange was being used.  The Veterans Benefits Administration  (VBA) provided guidance in May 2003 concerning claims for diseases based on exposure to herbicide agents used in Korea during the Vietnam era. VBA advised that information obtained through DOD disclosed that herbicide agents were used in Korea along the DMZ, and in particular for the period from April 1968 through July 1969.  Based on these facts, VBA advised that claims for Veterans who served in Korea during this period should be developed for such exposure, and that if a Veteran was so exposed, the presumptions found in 38 C.F.R. § 3.309(e) would apply. 

The Veteran is seeking service connection for prostate cancer and chloracne, claimed as secondary to exposure to herbicides while stationed in Korea.  His DD-214 shows his military occupational specialty as a cook.  He stated that he arrived at Camp "Red Cloud" in Korea and was assigned to the mess hall, where he managed supplies and kept it clean.  After about 6 months he received a driver's license and began going on field maneuvers with Headquarters Company (HQ Co) I Corps to what he thinks was the north 2nd Infantry area where he believes there may have been a chemical odor in the air.  He stated that all the roads were barren and rats were the only wildlife.  He went to various colonies to deliver unused rations.  He noted, "I ate my share of road dust[,]" and felt he may have been exposed to Agent Orange and other herbicides.  He stated that shortly after he completed his tour, he developed skin problems (which were removed from his face, chin and back).  He also developed prostate cancer.  He stated that his skin problems and prostate cancer were conditions associated with Agent Orange.

Service treatment records are completely silent for findings of complaints, treatment, or diagnosis of prostate cancer (or related symptomatology) or a skin disorder (specifically chloracne).  A November 1968 service examination prior to discharge showed no evidence of prostate cancer or a skin disorder.  In his contemporaneous medical history, the Veteran did not report any symptoms associated with prostate cancer or chloracne.  He expressly denied skin diseases, tumors, cysts, cancer and problems with urination.  Service personnel records show that the Veteran was stationed in Korea from August 1967 to December 1968; he had no service in Vietnam.  

On VA examination in August 1970, the Veteran reported having red blood cells in his urine while in Korea in October/November 1968.  He was given medication but had no x-rays taken.  He had never noticed any gross hematuria.  There were no genitourinary symptoms.  On examination there were no findings related to the skin; and his prostate gland was normal.  No diagnoses were rendered.  

A February 2003 private surgical pathology report showed the Veteran had biopsies of the left and right lobes of the prostate.  The diagnoses were needle biopsy of the prostate (left and right lobes) showing one focus of adenocarcinoma, Gleason 6 (3+3); no perineural invasion noted.  A March 2003 private medical report showed the Veteran was evaluated for an elevated PSA [prostate-specific antigen].  The assessment was adenocarcinoma of the prostate.  A March 2003 report of operation showed a diagnosis of carcinoma of the prostate.  

On April 2010 VA registry examination, the Veteran reported that while in the military he served in Korea at Camp Red Cloud from September 1967 to November 1968.  He stated that Camp Red Cloud was located approximately 20 miles from the DMZ and that his job as a truck driver took him on roads throughout the region of the DMZ.  He was part of HQ Co, I Corps and was stationed at Camp Red Cloud.  He noted a past history of prostate cancer, but no skin disorder.  After discharge from the Army he worked as an iron worker for a bridge company, and as a truck driver.  

In his May 2011 notice of disagreement the Veteran noted he had skin problems shortly after discharge from the Army in December 1968, and went to Oakland VA hospital to have some lesions removed; and they still persist today.  He stated that he did not have a skin problem before going to Korea.  

As noted, the Veteran claims his unit participated in field maneuvers in the summer of 1968 to Camp Red Cloud near the DMZ with the 2nd Infantry Division.  The RO requested verification of this through the Defense Personnel Records Information Retrieval  System (DPRIS), in cooperation with the National Archives and Records Administration (NARA).  They were unable to locate 1968 unit records submitted by HQ Co I Corps.  Furthermore, the U.S. Army Center for Military History was able to verify that the HQ Co, I Corps was stationed at Camp Red Cloud, Uijongbu, Korea, located approximately 19 miles from the DMZ.  However they were unable to verify or document that the unit conducted field maneuvers with the 2nd Infantry Division (2nd Inf Div) near the DMZ.  On review of the 1967 - 1968 unit histories submitted by the 2nd Inf Div., the histories do not document any specific duties performed by the unit members along the DMZ.  In addition, the histories do not mention or document the HQ Co, I Corps conducting field maneuvers with the 2nd Inf Div. 

A July 2011 response from the National Personnel Records Center (NPRC) reveals there was no record of exposure to herbicides.  In August 2011 the Joint Services Records Research Center (JSRRC) issued a memorandum of formal findings of a lack of information required to corroborate exposure to herbicide agent associated with the Veteran's claims for service connection for disabilities claimed as due to exposure [in Korea].

At his March 2012 video conference hearing the Veteran testified that in the summer of 1968 he went on a field maneuver that he thinks was near the DMZ.  There was a chemical smell in the air and the wind was blowing.  A sergeant asked what the odor was and was told "they're spraying for weeds, weed killer."  He stated his unit assignment while on the DMZ was "The commanding general's mess hall."  The unit was CG mess hall, 1st Cavalry Division (Headquarters).  He testified that he was diagnosed with acne.  He went to a medical center and was told it was possibly chloracne and that he had it for years.  In a March 2012 written statement the Veteran noted that he visited other camps while he was stationed at Camp Red Cloud.  He noted that he visited "Camp Howze, Camp Casey, and Camp Stanley."

Initially, the Board observes that even though the Veteran was in service during the applicable time period and claims to have two of the enumerated diseases presumed to be caused by exposure to herbicides, there is no evidence that he was exposed to herbicides while on active duty as he was never stationed in Vietnam and did not serve in or was assigned to a unit that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  His personnel records show he served in Korea with the HQ Co, I Corps, (which is not one of the units identified by DOD that served in areas where herbicides were used) and DOD could not verify that field maneuvers were conducted with the 2nd Infantry Division near the DMZ as claimed by the Veteran.  The Board finds these records from official sources to be highly probative.  The Board further finds that the RO's efforts to request and obtain information from official sources regarding the claimed exposure were quite exhaustive.  Thus, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii) , 3.309(e).  Therefore, service connection for prostate cancer and chloracne as due to exposure to herbicides is not warranted.  

The Board acknowledges the Veteran's statements indicating that he was exposed to herbicides in service and as a result his prostate cancer and chloracne are related to his service.  However, there is no evidence to support the contention that the Veteran was exposed to herbicides in service and the Board must rely on the findings of the DOD.  There is no competent indication that the Veteran's current claimed prostate cancer and chloracne are due to exposure to herbicides.  Moreover, the Veteran has not been shown to have had training, experience, or education necessary to make a competent finding as to the etiology of his claimed disorders, and the Board finds that such is outside the competency of a lay person.  Barr v. Nicholson, 21Vet. App. at 307 (lay persons generally "are not competent to opine as to medical etiology or render medical opinions"); see also Woehlaert v. Nicholson, 21 Vet. App. 456  , 452 (2007) (noting that some disabilities are not "capable of lay diagnosis"); but see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). ("Lay evidence can be competent and sufficient to establish a diagnosis of a condition when [the] layperson is competent to identify the medical condition.").

However, VA's consideration of the Veteran's claims does not end when he is found not to be entitled to a regulatory presumption of service connection for the claimed disabilities.  His claims must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam and elsewhere, but must also determine whether his current disabilities are the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

As noted above, the service treatment records are completely silent as to any complaints, treatment or diagnosis for prostate cancer and chloracne.  Regarding the claimed prostate cancer, private medical reports show the Veteran was initially treated for symptoms associated with prostate cancer in 2003, which is 35 years after separation from active military service in 1968.  This lengthy period without complaint or treatment after service suggest there has not been continuity of symptomatology; and this may be viewed as evidence weighing against the claim.  Consequently, service connection for prostate cancer on the basis that it became manifested in service, and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

Regarding the claimed skin disorder (chloracne), it is not shown in the competent medical evidence that the Veteran has actually been diagnosed with chloracne.  The Veteran asserts that he had skin problems shortly after his discharge from service.  The medical record shows that in 1970 the Veteran underwent incision and drainage of a sebaceous cyst on the neck; and had subsequent treatment for cysts.  The evidence does not show that the claimed chloracne disorder is in any way related to the diagnosed cysts disorder and the Veteran has not claimed such; he has filed a separate claim for service connection for tumors/lumps on the back and neck which is further discussed below in the remand section of this decision.  On April 2010 VA registry examination there was no mention of chloracne or a related skin disorder.  At his video conference hearing the Veteran testified that he was told [by a medical professional] that his skin condition was possibly chloracne and that he had it for years.  At any rate, the preponderance of the evidence is against a finding that chloracne is causally related to the Veteran's service.  

The Veteran has not demonstrated that he has the expertise required to diagnose chloracne or link it, and prostate cancer to service.  The fact remains that there is no indication that prostate cancer or chloracne were present in service or that it is linked to service.  While the Veteran's contentions have been carefully considered, these contentions are outweighed by the absence of any medical evidence to support the claims.  Accordingly, the Board finds that the weight of the evidence is against the presence of a disease or injury in service, and a causal nexus between prostate cancer, as well as chloracne, to service. 

The Board finds that the weight of the competent medical evidence is against finding any direct connection between the Veteran's prostate cancer and chloracne and active service.  See 38 C.F.R. § 3.303(b).  Since the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for prostate cancer and chloracne, the benefit-of-the-doubt doctrine is inapplicable in the final analysis, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for tumors of the back and neck.  Entitlement to service connection for prostate cancer is not warranted.  Entitlement to service connection for chloracne is not warranted.  The appeal is denied as to all issues.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


